The offense is theft by false pretext; the punishment, a fine of five dollars and confinement in jail for ten days.
The proof on the part of the state was to the effect that appellant went to the office of J. W. Beretta and by false pretexts induced him to deliver $7.85 in money to him; and, further, that appellant converted the money so obtained to his own use and benefit. Appellant's testimony, in substance, was that he acted in good faith in the transaction. We deem the testimony sufficient to show that at the time appellant induced Mr. Beretta to deliver the money to him he entertained the fraudulent intent to appropriate it to his own use and benefit. The state relied on the character of theft defined in article 1413, P. C., wherein it is provided that if the taking, though originally lawful, be obtained by any false pretext, or with any intention to deprive the owner of the value thereof and to appropriate the property to the use and benefit of the taker, and it is so appropriated, the offense of theft is complete. See Sherman v. State, 62 S.W.2d 146, and authorities cited.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.